DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia. Claims 4, 5, 14 and 76, drawn to “wherein the one or more ports at the distal end of the housing are configured to couple to one or more sample collection containers” (from claim 4), classified in G01N2015/1409
Ib. Claims 9 and 10, drawn to “wherein the opening comprises an optical adjustment component” (from claim 9), classified in G01N2015/1434.
Ic. Claim 11, 74, 75 and 77, drawn to “wherein the optical adjustment component comprises a transparent optical window” (from claim 11), classified in G01N2015/1434.
Id. Claims 17-19, 78, 79 drawn to “further comprising: a flow cell nozzle positioned at the proximal end of the housing, the flow cell nozzle comprising an orifice; and a sample interrogation region in fluid communication with the flow cell nozzle orifice” (from claim 17), classified in G01N2015/1406.
Ie. Claims 22, drawn to “further comprising a sample inlet at the proximal end of the housing”, classified in G01N2015/1404.
Ig. Claims 23, drawn to “further comprising a sheath fluid inlet at the proximal end of the housing”, classified in G01N2015/1409.
Ig. Claims 25, drawn to “further comprising a laser for irradiating the flow stream through the opening”, classified in G01N15/1436.
. Claims 72, and 87, drawn to “wherein the opening is positioned from 0.5 cm to 5 cm from the distal end of the housing” (from claim 72), classified in G01N15/1436.
Ig. Claims 73, and 88, drawn to “wherein the opening is positioned from 0.5 cm to 5 cm from the droplet deflector” (from claim 73), classified in G01N15/1436.
Ig. Claims 80-86, drawn to “further comprising one or more ports at the distal end of the housing configured to couple to one or more sample collection containers” (from claim 80), classified in G01N2015/149.
Ih. Claims 89-93, and 96 drawn to “wherein the opening comprises an optical adjustment component” (from claim 89), classified in G01N15/1434.
Ij. Claims 94 and 95, drawn to “wherein the particle sorting module further comprises a waste collection container and two sample collection containers coupled to the distal end of the housing” (from claim 94), classified in G01N2015/149.
Ik. Claims 97-101, drawn to “wherein the particle sorting module further comprises: a flow cell nozzle positioned at the proximal end of the housing, the flow cell nozzle comprising an orifice; and a sample interrogation region in fluid communication with the flow cell nozzle orifice” (from claim 97), classified in G01N2015/149.
Il. Claims 102, drawn to “further comprising a sample delivery subsystem in fluid communication with an inlet at the proximal end of the housing of the particle sorting module”, classified in G01N2015/149.
Im. Claims 103, drawn to “further comprising a sheath fluid delivery subsystem in fluid communication with an inlet at the proximal end of the housing of the particle sorting module”, classified in G01N2015/1411.
. Claims 104, drawn to “further comprising a waste tank fluidically coupled to an outlet from the particle sorting module”, classified in G01N2015/149.

Inventions Ia, and Im are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in any of the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants. 
Claim 1 and 24 link(s) inventions Ia and Im.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claims 1 and 24.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	The examiner notes that invention II, claims 53-55 had previously been withdrawn, therefore likewise new dependent claims from group II are also withdrawn.  Specifically, claims 105-113. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
During a telephone conversation with Kathleen Y. Rao on 01/27/2021 a provisional election was made without traverse to prosecute the invention of Ia, claims 1, 4, 5, 14, 24, and 76.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11, 17-19, 22, 23, 25, 53-55, 72-75, 77-113 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (U.S. PGPub No. 2014/0309795 A1) in view of Sharpe et al. (U.S. PGPub No. 2014/0170697 A1).
As to claims 1 and 24, Norton discloses and shows in figure 1, a system comprising:   
a particle sorting module comprising an opening (i.e. the area downstream of the deflectors 124 and upstream of collection vessels 118, 128, 129) configured for visualizing droplets of a deflected flow stream ([0086], ll. 1-6); 

an imaging sensor (120) configured to capture one or more images through the opening ([0084], ll. 1-4).
Norton does not explicitly disclose a housing comprising a proximal end, a distal end and a wall therebetween; and wherein the opening is positioned in the wall and between the droplet deflector and the distal end of the housing.
However, Sharpe does disclose and show in figure 3 and in ([0086]) the basic concept of using a housing having a proximal end (i.e. upstream end) and distal end (i.e. downstream end) and a wall therebetween (explicitly shown in figure 3).  Further Sharpe discloses the use of an opening (hole that holds the optical transmission surfaces 308).  Sharpe does not disclose where the opening is between the droplet deflector and the distal end of the housing.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the optical transmission surfaces vertically along the wall surface while yielding the same effective result (i.e. imaging the droplet stream, further Norton even provides evidence of imaging at multiple locations in figure 1), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Norton with a housing comprising a proximal end, a distal end and a wall therebetween; and wherein the opening is positioned in the wall and between the droplet deflector and the distal end of the housing in order to provide the advantage of expected results as using a housing is well-known throughout the optical art as is obviously isolates anything (e.g. sample 
As to claim 4, Norton does not explicitly disclose a particle sorting module, wherein one or more ports at the distal end of the housing are configured to couple to one or more sample collection containers.
However, Sharpe does disclose and show in figure 1 a housing with multiple outlet ports tied to fluidic paths (124, and 126) ([0050], as explicitly disclosed many outlet ports are provided) that are then subsequently coupled to collection containers 128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Norton with a particle sorting module, wherein one or more ports at the distal end of the housing are configured to couple to one or more sample collection containers in order to provide the advantage of expected results in using a housing one obviously has to let the fluid out to waste vessels in order to avoid build up in the housing and subsequent malfunction.  In relaying the fluid out of the housing to waste vessels the flow cell can obviously be used continuously.
 	As to claim 5, Norton discloses a particle sorting module, wherein the opening is configured for aligning the flow stream with the one or more ports (Abstract; the examiner notes that the prior art has shown the same structure, therefore it is being interpreted that the structure is capable of being used in the claimed use).
 	As to claim 14, Norton as modified by Sharpe discloses a particle sorting module, further comprising a waste collection container (one of the vessels 118, 128, or 129) .
Allowable Subject Matter
Claim 76 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 76, the prior art taken alone or in combination fails to teach or disclose a particle sorting module, wherein the opening comprises an optical window having a reference identifier associated with a boundary of each of the waste collection container and two sample collection containers in combination with the entirety of element from the claims from which claim 76 depends. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that the allowable subject matter on the previous office action summary PTOL-326 was a typographical error and should 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886